DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein the sound element comprises a speaker” however, claim 13, from which claim 15 depends, recites “use the control instructions to control a function of the receiver selected from operating a lighting element, operating a sound element, operating a Bluetooth communication unit, operating a WiFi communication unit, and a combination thereof” thus meaning that the control instruction need only select one of the listed elements which leaves the other elements not positively recited.  For example, if a lighting element is selected in claim 13 then there is not a sound element when considering the limitation of claim 15 thus rending the claim indefinite.
Claim 16 recites “wherein the sound element comprises an electrical jack output” however, claim 13, from which claim 16 depends, recites “use the control instructions to control a function of the receiver selected from operating a lighting element, operating a sound element, operating a Bluetooth communication unit, operating a WiFi communication unit, and a combination thereof” thus meaning that the control instruction need only select one of the listed elements which leaves the other elements not positively recited.  For example, if a lighting element is selected in claim 13 then there is not a sound element when considering the limitation of claim 16 thus rending the claim indefinite.
For examination purposes, the examiner will interpret when a lighting element is selected from the list in claim 13 then the limitations of claim 15 and 16 do not need to be present since a sound element was not selected.
The examiner suggests amending claim 13 to positively recite the elements from the list as elements of the receiver.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, 12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jalbout et al. (US 2010/0264313) in view of Eyal et al. (WO 2005/036211 A2).

Regarding claim 1, Jalbout et al. disclose a method for transmitting control instructions to a plurality of receivers, the method comprising: 
modulating a plurality of light sources (Figure 1, 14 are a plurality of light sources.  See paragraph [0023].) to generate a plurality of corresponding light beams, each light source being modulated with a corresponding digital data stream for inducing corresponding control instructions in the corresponding light beam (Figure 2 and paragraphs [0024] and [0027].); 
applying each of the plurality of light beams to produce a plurality of light pixels, each light pixel carrying the control instructions of the corresponding light beam (Figure 2 and paragraphs [0024] and [0027].); and 
the plurality of light pixels being directed toward a projector lens (Figure 1, 16 is a projector lens.), the projector lens transmitting the plurality of light pixels toward the plurality of receivers (Figure 3 shows a receiver and Figure 6 shows a plurality. See paragraphs [0023], [0026] and [0031].).
Jalbout et al. fail to teach:
applying each of the plurality of light beams to a corresponding pixel shaper element of a pixel shaper assembly to produce the plurality of light pixels, each light pixel having a perimeter defined by the corresponding pixel shaper element, the pixel shaper assembly combining the plurality of light pixels into an image without significant overlap and without significant voids between the light pixels.
Eyal et al. disclose of applying each of a plurality of light beams to a corresponding pixel shaper element of a pixel shaper assembly to produce a plurality of light pixels (Figure 6A, 210 is a pixel shaper, where LED array 202 applies each of a plurality of light beams to a corresponding pixel shaper element of a pixel shaper assembly to produce a plurality of light pixels.), each light pixel having a perimeter defined by the corresponding pixel shaper element (Figure 6A there is a pixel shaper element for each LED source such that each light pixel has a perimeter defined by the corresponding pixel shaper element), the pixel shaper assembly combining the plurality of light pixels into an image without significant overlap and without significant voids between the light pixels (Figure 6A shows there is not “significant overlap” or “significant voids” between the light pixels.). 
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Jalbout et al. performs the same function as it does separately of providing a method for transmitting control instructions to a plurality of receivers, and Eyal et al. performs the same function as it does separately of using a pixel shaper.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in producing the light pixels using a pixel shaper.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, Jalbout et al. and Eyal et al. disclose the method of claim 1, wherein: 
the light sources form a first two-dimensional (2D) array (Jalbout et al.: Figure 1 and Eyal et al.: 6A each show a 2D array of light sources.); 
the plurality of light beams form a second 2D array (Jalbout et al.: Figure 1 and Eyal et al.: 6A each show the light beams from the light sources will form a 2D array.); and 
the plurality of image pixels form a third 2D array (Jalbout et al.: Figure 1 and Eyal et al.: 6A each show the image pixels output from the lens form a third 2D array.).

Regarding claim 3, Jalbout et al. and Eyal et al. disclose the method of claim 2, wherein each of the first, second and third 2D arrays forms a respective rectangular matrix (Jalbout et al.: Figure 1 and Eyal et al.: 6A each show the arrays form a rectangular matrix.).

Regarding claim 4, Jalbout et al. and Eyal et al. disclose the method of claim 1, wherein each light source is an infrared light source (Jalbout et al.: Paragraph [0023]).


Regarding claim 7, Jalbout et al. and Eyal et al. disclose the method of claim 1, wherein each light source is a light emitting diode (LED) (Jalbout et al.: Paragraph [0023]).

Regarding claim 8, Jalbout et al. and Eyal et al. disclose the method of claim 1, wherein each light pixel is directed toward one or more receivers (Jalbout et al.: Figure 3).

Regarding claim 9, Jalbout et al. and Eyal et al. disclose the method of claim 8, wherein at least one of the one or more receivers is a movable receiver adapted to move between reception areas of distinct light pixels (Jalbout et al.: Figures 3 and 8-14, for examples.).

Regarding claim 10, Jalbout et al. and Eyal et al. disclose the method of claim 9, wherein at the least one of the one or more receivers is operable to interpret positional information received in the distinct light pixels (Jalbout et al.: Paragraph [0037]).

Regarding claim 12, Jalbout et al. and Eyal et al. disclose the method of claim 8, wherein the control instructions transmitted in each light pixel are configured to control, in each of the one or more receivers, a function selected from operating a lighting element (Jalbout et al.: Figure 4), operating a sound element, operating a Bluetooth communication unit, operating a WiFi communication unit, and a combination thereof.

Regarding claim 13, Jalbout et al. and Eyal et al. disclose the receiver adapted to receive a light pixel carrying control instructions transmitted using the method of claim 1, the receiver comprising: 
a power source (Jalbout et al.: Figure 3, 38 and paragraphs [0031]-[0032]); 
an optical receiver receiving power from the power source and being adapted to detect the light pixel (Jalbout et al.: Figure 3, 32 and paragraphs [0031]-[0032]); and 
a controller receiving power from the power source and being operatively connected to the optical receiver (Jalbout et al.: Figure 3, 34 and paragraphs [0031]-[0032]), the controller being configured to: 
decode the control instructions received in the detected light pixel (Jalbout et al.: Figure 4, 42), and 
use the control instructions to control a function of the receiver selected from operating a lighting element (Jalbout et al.: Figure 4, 46), operating a sound element, operating a Bluetooth communication unit, operating a WiFi communication unit, and a combination thereof.

Regarding claim 14, Jalbout et al. and Eyal et al. disclose the receiver of claim 13, wherein the power source comprises a battery (Jalbout et al.: Paragraph [0031]).

Regarding claim 17, Jalbout et al. and Eyal et al. disclose the receiver of claim 13, wherein the receiver is fitted with one or more attachments to allow attaching the receiver to a body part or to a piece of clothing of a wearer (Jalbout et al.: Figures 8-14, for example.).

Regarding claim 18, Jalbout et al. and Eyal et al. disclose the receiver of claim 13, wherein the controller comprises a processor and a non-transitory storage medium containing instructions (Figure 3, 34 and paragraph [0034]) that, when executed by the processor, allow the controller to interpret and use the control instructions (Jalbout et al.: Figure 4).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jalbout et al. (US 2010/0264313) in view of Eyal et al. (WO 2005/036211 A2) and further in view of Poor et al. (US 7,564,426).

Regarding claim 11, Jalbout et al. and Eyal et al. disclose the method of claim 8.
Jalbout et al. and Eyal et al. fail to teach wherein at least one of the one or more receivers includes a user operable switch configured to allow selection of one of a plurality of supported functions.
Poor et al. disclose wherein at least one of one or more receivers includes a user operable switch configured to allow selection of one of a plurality of supported functions (Figure 12, 1220, 1234, etc. See column 15, lines 25-33).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the game and switch teachings of Poor et al. in the receiver taught by the combination taught by Jalbout et al. and Eyal et al..  The motivation to combine would have been in order to increase functionality of the receivers thus improving the user experience and enjoyment.

Regarding claim 19, Jalbout et al. and Eyal et al. disclose the receiver of claim 13.
Jalbout et al. and Eyal et al. fail to teach the receiver further comprising at least one user controllable switch or button allowing a user to select one of a range of functions related to the control instructions.
Poor et al. disclose a receiver comprising at least one user controllable switch or button allowing a user to select one of a range of functions related to the control instructions (Figure 12, 1220, 1234, etc. See column 15, lines 25-33).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the game and switch teachings of Poor et al. in the receiver taught by the combination taught by Jalbout et al. and Eyal et al..  The motivation to combine would have been in order to increase functionality of the receivers thus improving the user experience and enjoyment.

Allowable Subject Matter

Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The primary reasons for indicating allowable subject matter is that claim 5 recites “replacing each of the plurality of infrared light sources with a temporary light source operable to emit visible light; causing the temporary light sources to emit a plurality of visible light pixels to allow previewing a visible image formed combining the plurality of visible light pixels; and after the previewing the visible image, restoring the plurality of infrared light sources” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The primary reasons for indicating allowable subject matter is that claim 6 recites “the method further comprising causing the plurality of light sources to emit a plurality of visible light pixels to allow previewing a visible image formed combining the plurality of visible light pixels” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
13 April 2022